I grant that the Supreme Court on appeal in an equity case may under proper circumstances render a judgment, based on the record before it, contrary to that rendered by the trial court; however, this is not such a case. In the instant case, a district judge heard and saw the many witnesses who testified and had the opportunity of requiring such other testimony as might have been available to present a true picture of the marital difficulties involved therein. To render a judgment such as the majority opinion in this case makes it necessary that this court believe the testimony of certain witnesses in behalf of one party and discard and disbelieve certain contrary testimony in behalf of the other party. I am unable to see how this court, under the state of this record, can render such a judgment as rendered in favor of the defendant below, plaintiff in error herein.
This divorce action was started by a suit filed by the husband. The defendant wife cross-petitioned and asked for divorce, alimony, and child support.
The following pertinent facts are conclusively shown by the record: That the parties were married in 1925; that the husband was and still is in the drugstore business; that of said marriage union two children were born, one of which died in infancy; the other is still living and has since the parties' separation lived intermittently with each of his parents; that in September, 1933, husband and wife entered into a written separation and property settlement agreement. It was provided therein that they would live separate and apart and that the husband would pay the wife $80 per month until she had received the sum of $3,500; that the husband made these payments regularly until about six months prior to the filing of this divorce action; that during this time he paid a sum equivalent to twice the amount he had contracted to pay; that, his contractual obligation to the wife having long since expired, he reduced his payments to her to the sum of $30 per month. In 1937 the husband bought his wife a new Dodge automobile. While the parties lived in Shawnee the wife attended the Oklahoma Baptist University and received an A.B. degree; that about this time she took a notion that she wanted to go to Kentucky to take some special training; the husband paid the expense of this special training for about six months. Many years after they had lived separate and apart under their separation and property settlement agreement, their child became ill while on a trip with the mother in Kansas City; that she brought him to Stillwater, where the husband was living, and they took an apartment, *Page 628 
where they lived for four or five weeks under the same roof during the convalescence of said child. When the child had recovered she again left his home.
She claims that she went back to the husband on this occasion for the purpose of re-establishing their home. However, there are no circumstances in this record that would in any wise lend credence to her testimony in this regard. Husband and wife never lived together as such after their separation and property settlement agreement. After she left Stillwater on this occasion she returned to Oklahoma City and procured employment with the Department of Education, State Capitol Building, where she has since worked at a salary of $150 per month.
The wife testified that she had received an amount in excess of $7,000 from the plaintiff and also the furniture and $500 out of the sale of a home which he bought after their separation, which sold for a net profit of $1,500.
The testimony in this case conclusively shows that there was no jointly acquired property to be divided.
There is testimony in the record by both the husband and wife as to the character of the husband's property and the worth thereof; the testimony in this respect is very conflicting. Her testimony as to values is highly conjectural, and in instances based upon assumption and deduction. He, however, furnished an audit showing the status of his accounts, liabilities and assets, which, if taken to be true, would show him to be practically insolvent. I do not think there is sufficient evidence to sustain the judgment that this court rendered, and I am further of the opinion that this court on appeal should not vacate a judgment rendered by a trial court who saw and heard the witnesses testify and render a very different judgment where the testimony, as here, is very conflicting.
The general principles announced in the cases cited in the majority opinion are correct; however, a careful examination of the facts in each case discloses that such cases do not sustain the judgment rendered in this case by this court.
In Privett v. Privett, 93 Okla. 171, 220 P. 348, the husband owned real property of the value of $14,000, subject to encumbrances amounting to $3,850, and also $1,700 or $1,800 worth of personal property, subject to encumbrances amounting to $1,600. The wife owned property of almost equal value. This court vacated an alimony award in favor of the wife in the amount of $2,600, holding that it was excessive and unwarranted under the facts. In that case each party had their separate property, and the award was vacated. In the case at bar neither party had any property; the parties had been separated for a number of years; the plaintiff had a small equity in two drugstores from which he earned a living, and the defendant had a job from which she earned a living. Applying the same principle as in the above case, supra, the judgment of the trial court in this case was correct.
In Silva v. Silva, 81 Okla. 159, 197 P. 165, and Doutt v. Doutt, 73 Okla. 213, 175 P. 740, the property involved in each case was accumulated by the joint industry of the parties, and, of course, an equitable division thereof should have been made. In the case at bar this was not true; they lived separate and apart, each had a job and there was no property acquired by the joint industry of the parties.
The last statement is also applicable to Clark v. Clark,143 Okla. 91, 287 P. 721.
In Tobin v. Tobin, 89 Okla. 12, 213 P. 884, and Hughes v. Hughes, 177 Okla. 614, 61 P.2d 556, you again have the situation where the parties have lived together a great many years and by their joint industry accumulated property. The parties, of course, are entitled to an equitable division thereof. The converse is true in the case at bar; the parties have been separated a great many years; the plaintiff has paid to the defendant over that period approximately $7,000; no property has been accumulated by their joint industry; and *Page 629 
the plaintiff has acquired only a small equity in two drugstores during that period.
It is my opinion, applying the rules announced in the above referred to cases, that the trial court should be affirmed.
I think the judgment of the district court is borne out by the great weight of the testimony; certainly, it cannot be said that its judgment is against the clear weight of the evidence, and the trial court should have been affirmed. However this may be, the most that should have been done was to grant a new trial.